Citation Nr: 1703628	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  07-25 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess 20 percent for a cervical spine disability.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to September 1968 and from April 1974 to September 1992.
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
The Board remanded the claims for additional development in March 2011 and July 2013.  

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the left ear, and Level I in the right ear.

2.  Throughout the appeal period, the Veteran's cervical spine disability manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.

3.  The Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  A rating in excess of 20 percent for a cervical spine disability is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).


3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A letter sent to the Veteran in March 2007 provided compliant notice. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, reports of VA examinations, evidence submitted by the Veteran, including his lay statements.  Notably, the Veteran has not identified any additional, relevant outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in March 2007, July 2011, September 2011, and April 2016.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

In March 2011, the Board remanded the claim for VA examinations and procurement of outstanding treatment records.  The Veteran was afforded the requested VA evaluations in July 2011 and September 2011.  Furthermore, the Veteran's outstanding VA treatment records have been associated with the claims file.  In July 2013, the Board again remanded the claim for procurement of private treatment records and adjudication of the Veteran's claim for right ear hearing loss.  A February 2015 rating decision granted service connection for right ear hearing loss.  In August 2013 the RO sent the Veteran a letter requesting information regarding his private practitioners but the Veteran did not provide any additional information.  Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected hearing loss is more disabling than reflected by his current noncompensable rating.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral.  

The Veteran was afforded a VA audiological examination in April 2007.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
80
LEFT
15
15
15
75
95

The April 2007 VA examination report revealed a speech recognition score of 96 in each ear.  Puretone audiometry testing found that the average puretone threshold was 38.75 decibels for the right ear and 50 decibels for the left ear.      

The Veteran was also afforded VA audiological examination in July 2011.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
85
100
LEFT
20
20
25
55
90

The April VA examination report revealed speech recognition scores of 94 in each ear.  Puretone audiometry testing found that the average puretone threshold was 58.75 decibels for the right ear and 47.5 decibels for the left ear.      

Finally, the Veteran was afforded VA audiological examination in April 2016.  The VA examination report revealed puretone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
85
LEFT
15
20
25
80
85

The April VA examination report revealed a speech recognition score of 100 percent in the right ear and 98 percent in the left ear.  Puretone audiometry testing found that the average puretone threshold was 45 decibels for the right ear and 45 decibels for the left ear.      

The results of the Veteran's April 2007 audiogram reveal no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

The results of the Veteran's July 2011 audiogram reveal no worse than Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

Finally, the results of the Veteran's April 2016 audiogram reveal no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of the above-noted findings to Table VII result in a 0 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiogram test results do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. 38 C.F.R. § 4.86.  Therefore, the Veteran was not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The Board finds the VA examiners' opinions highly probative to the question at hand.  The examiners were audiologists and possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners conducted the audiological evaluation in compliance with the VA Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations.   

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that throughout the appeal period, the record has presented no basis for the assignment of a compensable disability rating for the Veteran's service-connected bilateral hearing loss.  

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

For all the foregoing reasons, the Board finds that the claim for a compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating for Cervical Spine Disability

The Veteran asserts that his cervical spine disability is more disabling than reflected by the assigned 20 percent initial rating.  The Board finds that the medical evidence of record shows that the Veteran is entitled to at least an initial rating of 20 percent.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Under Diagnostic Code 5237, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25 , whichever method resulted in the higher evaluation.

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

The Veteran was afforded a VA spinal examination in March 2007.  The Veteran reported that his neck symptoms have gradually worsened over time. He reported having pain on most days.  He reported that pain radiates up to his head down to his lower back.  He reported that it does not impact the way he walks and he does not have incapacitating episodes of pain.  On range of motion testing, the Veteran showed flexion to 50 degrees, extension to 60 degrees, rotation to 80 degrees bilaterally, and lateral flexion to 45 degrees bilaterally.  Thus, the Veteran had more than full range of motion during the March 2007 examination.

The Veteran experienced end-range pain on rotation and lateral flexion and palpable crepitus was noted on flexion.  The range of motion was not additionally limited following repetitive testing.  The Veteran showed no spasms and his neck was not tender.  Neurological examination showed normal motor strength in the upper extremities.  Sensation was slightly decreased over the right fifth finger and ulnar aspect of the right hand.  Deep tendon reflexes showed bilateral absence of biceps jerks, but triceps jerks were equal at 2+.  Knee jerk was 2+ and equal bilaterally.  His gait was normal for age and body habitus.      

The Veteran was afforded an additional examination in September 2011.  The Veteran complained of 7/10 constant cervical pain aggravated by turning his head in either direction and by lifting.  He reported that the pain radiates in an ulna distribution to down the left upper extremity with associates numbness.  Ambulation was not significantly affected.  The Veteran did not have physician prescribed bedrest during the previous year.  He had no cervical surgery or any other orthopedic treatment except for physical therapy which he reported provided no significant release.  He reported that he can no longer do yard work.  He reported having a flare up once per month lasting approximately 2 to 3 days during which he reports that he is incapacitated and must lie in bed and get up only to use the bathroom.  He does not use assistive devices. 

Range of motion testing showed forward flexion to 55 degrees, extension to 15 degrees, right and left rotation to 25 degrees and right and left lateral flexion to 55 degrees.  The Veteran's combined range of motion was 230 degrees.  The Veteran felt pain throughout testing but there was no decrease in range of motion after repetitive testing.  The Veteran showed cervical tenderness to palpation but no muscle spasm.  The Veteran's motor examination was normal.  His sensory examination was also normal.  Reflexes were 2+ at the ankles, 1+ and symmetric knee jerk.  Reflects were unelicitable in the upper extremities.  The Veteran's gait was normal.   

Finally, during the Veteran's April 2016 VA examination, his cervical spine showed forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 10 degrees; left lateral flexion to 10 degrees, right lateral rotation to 10 degree, and left lateral rotation to 10 degrees.  The Veteran's combined range of motion was 75.  The examiner noted pain with all range of motion causing functional loss.  There was no evidence of pain with weight bearing.  The Veteran also showed muscle spasm from the base of skull to trapezius and scalene muscles bilateral with spasm.  The Veteran was able to perform repetitive use testing but showed additional loss of function or range of motion after three repetitions as a result of pain.  

The Veteran's range of motion after repetitive testing was forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees. 
The examination showed muscle spasm resulting in abnormal gait or abnormal contour as a result of loss of curvature. 

The Veteran showed full muscle strength (5/5) with bilateral elbow flexion, elbow extension, wrist flexion, wrist extension, finger extension, and finger abduction.  A reflex examination showed hypoactive deep tendon reflexes in the bilateral biceps and deep tendon reflexes were absent in the bilateral triceps and brachioradialis.  A sensory examination showed that sensation was normal in the left shoulder and decreased in the right shoulder.  Sensation was absent in the inner/outer forearms and bilateral hands/fingers.  Radiculopathy was present. 

There was no ankylosis of the spine.  There was also no other neurological abnormalities or intervertebral disc syndrome of the cervical spine.  

As above, the rating schedule provides for a 30 percent rating with forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  The Veteran's examinations were negative for ankylosis of the cervical spine and showed forward flexion of 55, 50, and 25 degrees, which most nearly approximates the 20 percent rating assigned.

The Board also finds that the principles in Correia are satisfied.  The March 2007, September 2011, and April 2016 VA examination reports show active range of motion on weight-bearing.  It is reasonable that weight bearing range of motion as reflected on examination would be worse or more difficult than in non-weight bearing.  In addition, active range of motion, i.e. the Veteran moving the joint, would likewise reflect a more limited range than what an examiner could force on passive testing.  Thus, any failure to measure non weight bearing and passive motion is harmless. 

The Board has also considered whether a higher evaluation would be warranted under the Formula for Rating IVDS.  However, the medical evidence indicates that the Veteran does not have incapacitating episodes as a result of IVDS.  


Extraschedular Consideration

The Board has considered whether the Veteran's claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Regarding the Veteran's hearing loss, he reports that he can't hear high tones such as watch alarms and cell phone rings.  See April 2016 VA Examination Report.  He further reports that he is not able to hear everything while driving.  The Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.

Similarly, the manifestations of the Veteran's cervical spine disability are also fully contemplated by the schedular rating criteria.  The Veteran reported pain, decreased range of motion and trouble sitting for long periods.  Notably, the Veteran's radiculopathy secondary to his cervical spine disability has been adjudicated separately and separate ratings were assigned pursuant to DC 5242.  See October 2016 Rating Decision.  As the Veteran has not presented symptoms outside the rating criteria, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, 762 F.3d at 1365-66.  In the instant case there is no indication that the combined rating is inadequate or does not contemplate the current level of disability.
Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Total Disability Rating Based on Individual Unemployability

A total rating for compensation based on individual unemployability (TDIU) is an element of all increased rating appeals.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here, the medical evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Here the Veteran is service connected for radiculopathy of the left upper extremity at 60 percent, radiculopathy of the right upper extremity at 40 percent, a cervical spine disability at 20 percent, diabetes mellitus at 20 percent, gastroesophageal reflux at 10 percent, tinnitus at 10 percent, and bilateral hearing loss at 0 percent.  
The Veteran's combined disability rating is 90 percent thus the rating satisfy the schedular TDIU requirements. The Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  

The September 2011 VA examiner opined that the Veteran would be unsuitable for physical employment but found that his condition does not preclude sedentary employment.  However, his ability to tolerate such employment and his hours of work would likely be limited by neck pain brought on my extensive sitting.  

Similarly, the April 2016 VA examiner reported that the Veteran's ability to do physical activity such as lifting or carrying in from of him is limited.  His ability to sit and drive and turn his head to the side to look over his shoulder is painful and he cannot do it well.  He also has difficulty sitting at a computer with his head in one position because it increases stiffness and pain.  He wakes up sometime at night with neck pain due to discomfort lying down. 

Thus, as the record shows the Veteran's service-connected disabilities make him unsuitable for both physical and sedentary employment, the Board finds that a total disability rating based on individual unemployability is warranted. 










ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  

Entitlement to a rating in excess of 20 percent for a cervical spine disability is denied. 

Entitlement to a total disability rating based on individual unemployability is granted. 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


